MARY'S OPINION HEADING                                           



   NO. 12-03-00356-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

IN THE INTEREST OF§
		APPEAL FROM THE 307TH

T.D.S. AND A.L.S.,§
		JUDICIAL DISTRICT COURT OF

CHILDREN§
		GREGG COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM


	This appeal is being dismissed for failure to pay the filing fee required by Texas Rule of
Appellate Procedure 5.  The judgment in the instant case was signed on September 26, 2003, and
Appellant perfected an appeal on October 27, 2003.  Under Texas Government Code sections
51.207(b) and 51.901(a)(1), Appellant was required to tender a filing fee of $125.00 upon filing her
appeal.  On November 12, 2003, this Court notified Appellant that the filing fee was past due, and
it gave her until November 24, 2003 to pay it.  The notice further provided that failure to pay the
filing fee on or before November 24, 2003 would result in the dismissal of  her appeal under Tex.
R. App. P.  42.3(c).  
	No filing fee having been received as of November 26, 2003, the appeal is dismissed.  Tex.
R. App. P.  42.3.
Opinion delivered November 26, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)